 1

 2

 3
                           UNITED STATES DISTRICT COURT
 4
                                  EASTERN DISTRICT OF CALIFORNIA
 5

 6     CASEY EASTERWOOD,                                   Case No. 1:19-cv-00350-AWI-SKO
 7                        Plaintiff,                       ORDER DENYING WITHOUT
                                                           PREJUDICE STIPULATED
 8             v.                                          PROTECTIVE ORDER
 9     FAMILY DOLLAR, INC.,                                (Doc. 17-1)
10                        Defendant.
11     _____________________________________/
12
                                           I.         INTRODUCTION
13
            On December 23, 2019, the parties filed a request seeking Court approval of a Protective
14
     Order. (Doc. 17-1.) The Court has reviewed the proposed protective order and has determined that,
15
     in its current form, it cannot be granted. For the reasons set forth below, the Court DENIES without
16
     prejudice the parties’ request to approve the stipulated protective order.
17
                                                II.    DISCUSSION
18
     A.     The Protective Order Does Not Comply with Local Rule 141.1(c)
19
            The proposed protective order does not comply with Rule 141.1 of the Local Rules of the
20
     United States District Court, Eastern District of California. Pursuant to Rule 141.1(c), any proposed
21
     protective order submitted by the parties must contain the following provisions:
22
            (1)     A description of the types of information eligible for protection under the
23                  order, with the description provided in general terms sufficient to reveal the
24                  nature of the information (e.g., customer list, formula for soda, diary of a
                    troubled child);
25
            (2)     A showing of particularized need for protection as to each category of
26                  information proposed to be covered by the order; and
27          (3)     A showing as to why the need for protection should be addressed by a court
                    order, as opposed to a private agreement between or among the parties.
28
 1 Local Rule 141.1(c). While the parties’ “Joint Stipulation for Entry of the Protective Order” (the

 2 “Joint Stipulation”) (Doc. 17) contains this information, the protective order to be entered by the

 3 Court (Doc. 17-1) does not.

 4            Local Rule 141.1(c)(1) requires “[a] description of the types of information eligible for
 5 protection under the order, with the description provided in general terms sufficient to reveal the

 6 nature of the information.” The protective order, in its current form, does not identify the types of

 7 information eligible for protection in even the broadest of terms. (See Doc. 17-1 at 2 (describing

 8 materials to be protected as “Confidential Documents.”1).)

 9            The protective order also fails to identify the parties’ need for protection in anything but the
10 most general terms. As the parties do not present any particularized need for protection as to the

11 identified categories of information to be protected, the protective order fails to comply with Local

12 Rule 141.1(c)(2), which requires “[a] showing of particularized need for protection as to each

13 category of information proposed to be covered by the order.”

14            Finally, the requirement of Local Rule 141.1(c)(3) is not at all addressed in the protective
15 order. In its current form, the protective order does not show “why the need for protection should

16 be addressed by a court order, as opposed to a private agreement between or among the parties.”

17 B.         The Parties’ Protective Order is Denied Without Prejudice
18            The parties may re-file a revised proposed protective order that complies with Local Rule
19 141.1(c) and corrects the deficiencies set forth in this order.

20                                        III.    CONCLUSION AND ORDER
21            Based on the foregoing, IT IS HEREBY ORDERED that the parties’ request for approval of
22 the Protective Order (Doc. 17-1) is DENIED without prejudice to renewing the request.

23
     IT IS SO ORDERED.
24

25 Dated:        December 26, 2019                                             /s/   Sheila K. Oberto                     .
26                                                                UNITED STATES MAGISTRATE JUDGE

27

28
     1
      Presumably, the use of this term is in reference to the parties’ Joint Stipulation, where it is defined, but Local Rule
     141.1. requires that the definitions be included in the protective order itself. See L.R. 141.1(c).

                                                                 2
